Citation Nr: 0921057	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-03 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a lumbar laminectomy.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 
1946.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  This case was remanded by the Board 
in November 2005 and September 2006 for additional 
development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's residuals of a lumbar laminectomy were the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel, or that they were due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
Veteran's residuals of a lumbar laminectomy have not been 
met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.358, 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  A letter dated in August 2004 satisfied the 
duty to notify provisions, after which the claim was 
readjudicated.  Additional letters were also provided to the 
Veteran in December 2005 and September 2006, after which the 
claim was again readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records and VA medical treatment 
records have been obtained.  VA examinations were provided to 
the Veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a Veteran, disability resulting 
from VA hospital care furnished the Veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The Veteran contends that benefits are warranted for 
residuals of a lumbar laminectomy, under the provisions of 38 
U.S.C.A. § 1151, due to the failure of VA medical personnel 
to provide proper treatment.  Specifically, the Veteran 
claims that an April 1988 lumbar laminectomy operation was 
performed improperly and resulted in additional disability.

An April 1988 VA consent form stated that the operation in 
question was a lumbar laminectomy.  The form stated that 
"[t]he nature and purpose of the operation or procedure, 
possible alternative methods of treatment, the risks 
involved, and the possibility of complications have been 
fully explained to me.  I acknowledge that no guarantees have 
been made to me concerning the results of the operation or 
procedure."  No exceptions were listed to the surgery or 
anesthesia.  The Veteran signed the consent form, which 
further stated "I understand the nature of the proposed 
procedure(s), attendant risks involved, and expected results, 
as described above, and hereby request such procedure(s) be 
performed."

A subsequent April 1988 VA operation report dated the 
following day stated that the pre- and post-operative 
diagnoses were spinal stenosis.  The operations performed 
were a L4 laminectomy, L5 hemi-laminectomy, and a L4-L5 left 
foraminotomy.  The report stated that the "possible benefits 
and risks of surgery" were discussed with both the Veteran 
and his spouse, and that informed consent was obtained.  The 
operative report did not state that any difficulties were 
encountered during the operation.

An April 1988 VA discharge summary gave a diagnosis of L4-5 
spondylolisthesis.  Several procedures were performed over 
the course of the Veteran's hospitalization, including a 
computed tomography scan of the spine, myelogram, cystoscopy 
with cystometrogram, and lumbar laminectomy.  The summary 
stated that the Veteran "tolerated the procedure well" and 
"had an unremarkable post operative course."

A February 1996 VA medical examination report stated that the 
Veteran's claims file was not available for review.  The 
Veteran complained of back pain with lower extremity 
radiculopathy and neuropathy which was increasing in 
severity.  After 


physical examination, the diagnosis was status post residual 
of lumbar laminectomy secondary to history of disc disease 
with current status low back pain with radiation to the lower 
extremities, more so on the left.  The medical evidence of 
record shows that residuals of a lumbar laminectomy have been 
consistently diagnosed since February 1996.

In a transcript of an August 1999 videoconference hearing 
before the Board, the Veteran stated that he was told after 
the April 1988 VA lumbar laminectomy that the surgeons had 
"missed" a nerve and that further surgery would be required 
to correct it.  The Veteran stated that he decided not to 
have the surgery, and that he had experienced residuals ever 
since.

A March 2007 VA spine and peripheral nerve examination report 
stated that the Veteran's claims file had been reviewed.  The 
Veteran reported "no serious pain" in his low back, but 
reported knee and leg weakness, mainly on the left but 
increasingly on the right as well.  The Veteran reported 
that, prior to April 1988, he experienced low back pain with 
a significant amount of left leg radiculopathy.  There was 
"good relief" of these symptoms for approximately 1 month 
after the surgery, but the Veteran reported that the symptoms 
then began to recur.  The examiner stated that no evidence 
could be found of significant focal neurological deficits at 
that time, but that the evidence did show that the Veteran 
later had left peroneal neurapraxia.  After physical 
examination, the impression was severe degenerative arthritis 
of the lumbar spine status post laminectomy with a left-sided 
peroneal nerve neurapraxia and probable spinal stenosis.  The 
examiner stated that

in regards to his previous surgery in 
1988, it does not appear, both on his 
testimony and on review of the service 
medical records, that there was any 
additional disability or causal 
connection found secondary to the 
physicians, VA, careless[ness], 
negligence, or any event that was not 
unreasonable or foreseeable.  It is 
common 


that a patient's symptoms can reoccur, 
even despite laminectomy, which appears 
that in this case, the [Veteran's] 
symptoms did reappear at some point after 
his surgical intervention.

In regards to the left-sided peroneal 
neurapraxia, it is unclear exactly when 
this was first diagnosed.  It is possible 
that he may have developed this with his 
progressive spinal stenosis.  I do not 
believe that the left-sided peroneal 
weakness is related to his surgical 
intervention.  Again, the claims folder 
was reviewed in great detail.  In 
summary, there is no evidence of VA 
carelessness, negligence, or similar 
instance of fault or evidence that the 
disability was an event that was not 
reasonably foreseeable.  It is most 
likely that this is a continuance or 
natural progress of a disease or injury 
that existed prior to surgery and the 
degree of care involved and the level of 
risk for the treatment provided was 
adequate.

While the evidence shows that the Veteran has a current 
diagnosis of residuals of a lumbar laminectomy, there is no 
evidence that they were the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel.  The only 
medical evidence of record which discusses whether the 
Veteran's medical treatment was deficient in any manner is 
the March 2007 VA spine and peripheral nerve examination 
report.  This report stated that the veteran's symptoms 
recurred despite the surgery, the peroneal neurapraxia was 
not related to the surgery, and there was no evidence of any 
deficient or irregular treatment by VA.  Furthermore, the 
evidence of record shows that the Veteran was provided with 
proper informed consent, including the possible risks and 
complications of the surgery.  While the Veteran claims that 
errors were made 


during the April 1988 surgical operation, there is no medical 
evidence of record that provides an opinion that the 
Veteran's current residuals of a lumbar laminectomy were the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA medical 
personnel or that they were due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment.

The Veteran's statements alone are not sufficient to prove 
that he experiences additional disability related to 
residuals of a lumbar laminectomy as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel or that they were due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the Veteran is not 
competent to make a determination that he experiences 
additional disability related to residuals of a lumbar 
laminectomy as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA medical personnel or that they were due to an event not 
reasonably foreseeable in furnishing the Veteran's medical 
treatment.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
such, the medical evidence of record does not show that the 
Veteran experiences additional disability related to 
residuals of a lumbar laminectomy as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel or that they were due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment.  
Accordingly, compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for residuals of a lumbar laminectomy are not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that the Veteran experiences additional 
disability related to residuals of a lumbar laminectomy as a 
result of 


carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel, or that they were due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a 
lumbar laminectomy is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


